Citation Nr: 1819889	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder manifested by stress and anxiety.

4. Entitlement to service connection for lumbosacral strain.

5. Entitlement to service connection for headaches, to include as secondary to sleep apnea.

6. Entitlement to service connection for right leg condition to include restless leg syndrome.

7. Entitlement to service connection for left leg condition to include restless leg syndrome.

8. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a notice of disagreement (NOD) in April 2011.  A statement of the case (SOC) was provided in June 2014.  The Veteran perfected his appeal with the timely submission of VA Form 9 (Substantive Appeal) in August 2014.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the transcript has been associated with the claims file. 

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic records.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss for VA purposes.

2. The Veteran's tinnitus did not manifest during, or as a result of active military service.

3. The Veteran's acquired psychiatric disorder manifested by stress and anxiety did not manifest during, or as a result of active military service.

4. The Veteran's lumbosacral strain did not manifest during, or as a result of active military service.

5. The Veteran does not have a current diagnosis for a headache condition.

6. The Veteran does not have a current diagnosis for a right leg condition to include restless leg syndrome.

7. The Veteran does not have a current diagnosis for a left leg condition to include restless leg syndrome.





CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for an acquired psychiatric disorder manifested by stress and anxiety are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for lumbosacral strain are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for headaches are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6. The criteria for service connection for a right leg condition to include restless leg syndrome are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for service connection for a left leg condition to include restless leg syndrome are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in May 2010, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  

In regards to the Veteran's claims for bilateral hearing loss, tinnitus, and lumbosacral strain, the Board finds the October 2013 VA medical examinations are adequate because they include consideration of an accurate history and have opinions that are definitive and supported by rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In regards to the Veteran's claim for an acquired psychiatric disorder, the Veteran's medical records indicate that he has a diagnosis for anxiety disorder and acute stress reaction.  The service treatment records are negative, and the record does not otherwise reflect that the Veteran had symptoms in service and ever since service.  In regards to the Veteran's claims for headaches, and a right and left leg condition to include restless leg syndrome, the Veteran has not been diagnosed with either a headache condition, a right leg condition, or a left leg condition.  Thus, there is no evidence, other than a general conclusory statement from the Veteran that indicates that his acquired psychiatric condition, headaches, right leg condition, or left leg condition may be associated with service. The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Thus, the Board finds that a remand for VA examinations is unnecessary. 38 C.F.R. § 3.159(c)(4)(i)(2017).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claims of service connection for bilateral hearing loss; sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Tinnitus is also considered an organic disease of the nervous system per 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).  On the other hand, anxiety, acute stress reaction, and lumbosacral strain are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a), so the theory of continuity of symptomatology is not applicable to these claims.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Bilateral Hearing Loss and Tinnitus

The Veteran claims that he suffers from bilateral hearing loss and tinnitus as a result of his service.  Specifically, the Veteran contends that he was qualified as a marksman with an M16 rifle and did a lot firing in the field, which he believes has caused his bilateral hearing loss and tinnitus.

The Veteran's service treatment records include an enlistment examination from June 1984 with "normal" results for "ears - general."  An audiological examination was also administered at the June 1984 examination producing the following results:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
10
10
5
10
0

A reference audiogram from January 1985 produced the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
10
LEFT
15
10
15
10
10

The Veteran's separation examination from March 1987 indicated "normal" results for "ears - general."  An audiological examination produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
5
LEFT
10
0
10
10
10

The Veteran's post-service treatment records include private treatment records from March 2010 that show the Veteran reporting an onset of tinnitus one week prior.  An assessment of tinnitus was provided by the private examiner.  An audiogram with the following results was obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
X
10
LEFT
15
10
10
X
20

Private treatment records from April 2010 show that the Veteran reported he still had ringing in his right ear.

Private treatment records from April 2012 show that the Veteran reported aural fullness and tinnitus for the past six days.  The Veteran also reported an occasional popping of his ear.  He stated that these symptoms occurred after noise exposure to using a jackhammer.  A diagnosis of Eustachian tube dysfunction, CHL/middle ear, otalgia, and chronic SOM was provided.

Private treatment records from May 2012 show that the Veteran reported that his right ear was clogged and he had tinnitus for two weeks.  The Veteran stated that he did not have hearing loss.  An audiogram produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
20
10
10
15
15

Private treatment records from June 2012 show that the Veteran reported popping and sensitivity to wind in his ear.  The private examiner diagnosed the Veteran with otalgia and subjective tinnitus, both with an onset in June 2012.

VA treatment records from March 2013 show that the Veteran reported left ear discomfort.  He denied hearing loss.  An assessment of possible concurrent otitis externa/media, recurrent was provided.

VA treatment records from April 2013 show that the Veteran reported ear pain, itching, ringing, and discomfort with both ears.

VA treatment records from May 2013 show that the Veteran had a left ear infection, and the symptoms resolved a few days ago.  No pain was noted at the time, the Veteran's hearing was stable, and there was no ringing and no clogged feeling reported.

The Veteran was provided with a VA hearing loss and tinnitus examination in October 2013.  The Veteran reported having trouble hearing conversations or people calling his name.  The Veteran also said that he has been noticing hearing problems for the past year.  The audiological examination produced the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
20
LEFT
20
20
25
35
35

Pure tone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
21
Left Ear
29

Speech Recognition
Right Ear
96%
Left Ear
98%

The VA examiner noted that the Veteran had normal hearing in his right ear and sensorineural hearing loss in his left ear.  The examiner noted that the Veteran served in the Army from 1984 to 1987 as a combat signalman.  The Veteran reported noise exposure from the fire range, bombs, and people yelling.  Hearing protection was available on the range.  Since military separation, the Veteran was noted to have worked as a bus driver and for some cleaning companies.  He denied any recreational noise exposure.  He also denied any otosurgeries or the use of ototoxic drugs.  The Veteran reported bilateral ear infections for the past two years.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner provided the rationale that there was normal hearing through all ratable frequencies upon military separation in March 1987 and the Veteran denied herring loss on his separation questionnaire.

In regards to the Veteran's tinnitus, the Veteran reported constant tinnitus for both ears, worse for the right ear.  He described it as "ringing" and said he has been noticing it for the past 4-5 years.  The VA examiner opined that it is less likely than not caused by or a result of military noise exposure.  The examiner provided the rationale that there were no complaints of tinnitus in the Veteran's records and he denied any ear trouble in his separation questionnaire.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board finds that service connection is not warranted for the Veteran's claimed bilateral hearing loss and tinnitus.

The Veteran claims that he suffers from bilateral hearing loss and tinnitus that was caused by his noise exposure in service, but he lacks the medical expertise to diagnose hearing loss and tinnitus, or provide an opinion as to its causes.  See 38 C.F.R. § 3.159(a) (2017).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of hearing loss for VA purposes at any time during the pendency of this appeal.  Although the Board recognizes that the October 2013 VA examiner diagnosed the Veteran with sensorineural hearing loss in his left ear, the audiometric findings from that examination do not support a diagnosis for hearing loss according to VA standards.  See 38 C.F.R. § 3.385.  Additionally, none of the Veteran's audiological examinations beginning from his time in service up until the most recent October 2013 VA examination contain audiological results that would classify as hearing loss for VA purposes.  As such, an essential element of the claim has not been established.  The evidence is against the claim for bilateral hearing loss.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the Veteran's claim for tinnitus, the Board acknowledges and the record shows that he has been diagnosed with tinnitus.  However, the October 2013 VA examiner provided a negative nexus opinion regarding the Veteran's tinnitus and his noise exposure in service.  The Board finds the October 2013 VA audiological examination to be highly probative in this case because the examiner considered the Veteran's history, lay statements, and provided a thorough examination.  Additionally, the Veteran first reported tinnitus in March 2010 that started one week ago, which is still almost 23 years after separation from service.  Accordingly, the theory of continuity of symptomatology is not applicable here.  In sum, as the October 2013 VA examiner opined that the Veteran's tinnitus is not related to his service and the Veteran has not submitted any medical evidence to the contrary, the weight of the evidence is against a finding for service connection.  

In sum, the evidence is against the claims for bilateral hearing loss and tinnitus.  Reasonable doubt does not arise and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An Acquired Psychiatric Disorder Manifested by Stress and Anxiety

The Veteran claims that he suffers from anxiety as a result of his service.  Specifically, the Veteran contends that while in service, he was constantly being woken up in the middle of the night for training.  He also alleges that although his unit never went to war, they were always on alert, and this has caused him to have anxiety now.  

The Veteran's service treatment records are silent for any signs or symptoms of a psychiatric disorder.  Specifically, the Veteran's enlistment examination from June 1984 and separation examination from March 1987 both contain "normal" results "psychiatric."

The Veteran's post-service treatment records include private treatment records from February 2010 where the Veteran complained of insomnia and anxiety symptoms with an onset 7 days ago.  The private examiner provided an assessment of panic attacks and sleep disturbance.  A diagnosis of anxiety disorder and acute stress reaction was also provided at the time.

VA treatment records from January 2016 showed that the Veteran did not have depression and was not suicidal.

The Veteran's record does not contain any other treatment for any psychiatric conditions.

The Board finds that service connection for the Veteran's acquired psychiatric disorder manifested by stress and anxiety has not been established by the evidence of record.

The Veteran's service treatment records are silent for any symptoms or treatment of a psychiatric condition.  

The Veteran's post-service treatment records are silent for any treatment of a psychiatric condition until February 2010, over 22 years after the Veteran's separation from active duty.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's assertion that he suffers from a psychiatric condition as a result of his service is not supported by the evidence of record.  As noted above, the Veteran's service treatment records are silent for any complaints of a psychiatric condition.  Additionally, there are no medical records post-service showing evidence of a psychiatric condition until February 2010, over 22 years after the Veteran's separation from active duty.

Finally, there is no persuasive medical evidence linking the Veteran's diagnosed anxiety disorder and acute stress reaction to his service.  The Board has found no evidence of continuity of a psychiatric condition from service and ever since service.  The Veteran's claim for service connection consists of his own assertion that his psychiatric condition is related to his military service.  The Veteran is competent to report on symptoms that are within the realm of his personal experience.  See 38 C.F.R. § 3.159; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the etiology of his psychiatric condition is a medically complex question.  The Veteran has not shown that he is qualified through education, training, or experience to offer a nexus opinion on a complex medical condition.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard cannot be ascribed probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The preponderance of the evidence is against the claim for service connection for the Veteran's acquired psychiatric condition manifested by stress and anxiety and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Lumbosacral Strain

The Veteran claims that he suffers from a back condition as a result of his military service.  Specifically, the Veteran alleges that the bag and rucksack he had to carry in service weighed over 70 pounds in combination and resulted in his current back condition.

The Veteran's service treatment records show that the Veteran reported low back pain from heavy lifting in February 1987.  No urinary problems and no previous back problems were noted.  The examiner observed mild edema and tenderness to the left upper lumbar paraspinal muscles.  There was full trunk range of motion, no sciatica, and a normal gait.  An assessment of mechanical low back pain was provided.  The Veteran's separation examination in March 1987 indicated "normal" results for "spine, other musculoskeletal."
The Veteran's post-service treatment records include VA treatment records from June 1983 where the Veteran reported low back pain for two days, with spasms in the right vertebral lumbar area.  A diagnosis of low back strain was provided.  X-rays were unremarkable.

The Veteran was provided with a VA back examination in October 2013.  The VA examiner diagnosed the Veteran with thoracolumbar spine strain.  The examiner noted that the Veteran has been receiving medical care from the St. Louis VAMC since 1994 and there is no diagnosis of a back problem on his diagnostic list.  He opined that the Veteran's back condition was less likely than not incurred in or caused by his in-service injury.  The examiner reasoned that there is no documentation of chronicity of the back problem while the Veteran was on active duty and there is no documentation of continuity of symptoms and treatment after release from active duty.

The Board finds that service connection for the Veteran's lumbosacral strain has not been established by the evidence of record.

As an initial matter, the Board notes that the Veteran has been diagnosed with low back strain and thoracolumbar spine strain.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of the disease being caused by an event or injury in service.  If so, evidence of a nexus between the event or injury in service and the present disability is required for the establishment of service connection.

The October 2013 VA examination opinion reveals a negative nexus opinion regarding causation of the Veteran's back condition by his service.  The Board finds the VA examination to be highly probative because the VA examiner reviewed the Veteran's medical history and provided an adequate rationale as to why he thought the Veteran's current back condition is not at least as likely as not caused by his service.

The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiner's conclusions.  As such, service connection cannot be established.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's back condition and his service.  Accordingly, the Board finds that the claim of entitlement to service connection for lumbosacral strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

The Veteran claims that he suffers from headaches as the result of his service.  The Veteran also claims that he believes his headaches are associated with his sleep apnea.

The Veteran's service treatment records show that in September 1984 he complained of dizziness and headaches.  In April 1986, the Veteran complained of a headache, stomachache, and back ache.  The headache was noted to be localized to the right anterior part of the skull.  The assessment provided was probable flu.  In November 1986, the Veteran reported that his eyes were hurting with movement and he had a headache.  He had a temperature of 102.8 degrees and he had the chills.  He was referred to PR at the time.  In February 1987, the Veteran reported a stopped up nose and headache.  He was treated with Tylenol, Robitussin, and Sudafed.  The Veteran's separation examination in March 1987 indicates "normal" results for "neurologic."

The Veteran's post-service treatment records do not contain any treatment for or a diagnosis for a headache condition.

The Board finds that service connection is not warranted for the Veteran's claimed headache condition.

The Veteran claims that he suffers from headaches like he had in service, or that his headaches are the result of his sleep apnea.  However, he lacks the medical expertise to diagnose a headache condition, or provide an opinion as to its causes.  See 38 C.F.R. § 3.159(a) (2017).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no clinical evidence of a headache condition at any time during the pendency of this appeal.  The Veteran's post-service treatment records do not contain any treatment for or diagnosis of a headache condition.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied on a direct basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the Veteran's claim for headaches as secondary to his sleep apnea, as there is no diagnosis for a current headache condition, the Veteran's claim is also denied on a secondary basis.

Right and Left Leg Condition to Include Restless Leg Syndrome

The Veteran claims that he suffers from a right and left leg condition as a result of his service.  He claims that he used to get stress jams in his legs that started in basic training and he currently suffers from restless leg syndrome as a result.

The Veteran's service treatment records show that he complained of a knot in his left leg in February 1987.  The Veteran reported that he did not know how it appeared, but his leg had been hurting for 2 days.  The examiner observed swelling with no deformities and provided a diagnosis of a bruised tibia.  The Veteran's separation examination in March 1987 indicated "normal" results for "lower extremities."

A written statement submitted by the Veteran's friend indicated that he was in A.I.T. training with the Veteran in Fort Gordon Georgia.  The Veteran's friend stated that he observed the Veteran's legs shaking while he was sleeping.  See November 2013 Statement in Support of Claim.

The Veteran's post-service treatment records do not contain any treatment for or a diagnosis for a right or left leg condition.

The Board finds that service connection is not warranted for the Veteran's claimed right and left leg condition to include restless leg syndrome.

Although the Veteran claims that he suffers from restless leg syndrome, he lacks the medical expertise to diagnose such a condition, or provide an opinion as to its causes.  See 38 C.F.R. § 3.159(a) (2017).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no clinical evidence of a right or left leg condition to include restless leg syndrome at any time during the pendency of this appeal.  The Veteran's post-service treatment records do not contain any treatment for or diagnosis of a right or left leg condition.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disorder manifested by stress and anxiety is denied.

Entitlement to service connection for lumbosacral strain is denied.

Entitlement to service connection for headaches, to include as secondary to sleep apnea is denied.

Entitlement to service connection for right leg condition to include restless leg syndrome is denied.

Entitlement to service connection for left leg condition to include restless leg syndrome is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for of entitlement to service connection for sleep apnea.

The Veteran contends that he currently suffers from sleep apnea that first exhibited symptoms while he was in service.  The Veteran claims that his friends would wake him up while in service due to his loud snoring.

Private treatment records show that the Veteran was diagnosed with sleep apnea in October 2007.

The Veteran submitted a statement from a friend that attended training with him while in service stating that the Veteran would snore very loudly every night.  See November 2013 Statement in Support of Claim.

The Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his diagnosed sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed sleep apnea.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.
The examiner should address the following:

i) Please identify the likely cause of the Veteran's sleep apnea.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from sleep apnea that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the November 2013 written statement from a friend of the Veteran that stated he observed the Veteran snoring loudly while sleeping in service.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

2. Thereafter, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the Veteran's claim of entitlement to service connection for sleep apnea.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


